HamiltoN,. Judge,
delivered tbe following opinion:
Tbis is a tax question of tbe greatest importance to tbe People of Porto Eico, and tbis court would be very reluctant to appear to decide a matter wbicb affects another branch of tbe American governmental system, without affording full opportunity to tbe authorities of tbe island to act. Tbis court has no hesitation in passing upon any question that is brought before it, — there is no point to be considered in that connection. But, as a matter of courtesy to the island, it would seem that the court should not appear to be hasty in taking up this question. Therefore, to allow ample opportunity for whatever the local government may wish to do, this matter will he postponed and set for the 1st Monday in the April term, which will be the 13th of April. There will be no reason for not taking it up then, because on the first day of the term we are apt not to have a great deal on hand.
I will give no instructions to the receiver as to getting others to join with him, for it is a matter that I would not like to ap*561pear to urge one way or the other. I simply adjourn the hearing of this matter, which seems to involve a constitutional question, until the 1st Monday of the April term. If in the meantime the question is pending in the courts of Porto Pico, and it appears proper to have a further postponement, I will take that into account at that time.
It is understood, is it not, that in the meantime no attempt will be made to collect this tax?
Mr. Kern: We will agree to that.